Case 9:08-cv-80736-KAM Document 476 Entered on FLSD Docket 08/14/2019 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 08-80736-CIV-MARRA

  JANE DOE 1 AND JANE DOE 2,

         Petitioners,

  vs.

  UNITED STATES OF AMERICA,

        Respondent.
  ______________________________/

  JEFFREY EPSTEIN,

        Intervenor.
  ______________________________/

                          RESPONSE TO RULE 25 NOTICE,
                          AND SUGGESTION OF MOOTNESS
         Petitioners have filed a Rule 25 Notice of Death, arguing that in light of Mr.

  Epstein’s death, the Court can now grant the Petitioners all of their proposed remedies,

  including rescission or reformation of the NPA. DE 475:1-2. Rather than grant this remedy,

  the Court is duty-bound to deny it as moot.

         As a result of Mr. Epstein’s death, there is no longer an Article III Case or

  Controversy concerning rescission of the NPA as a remedy to allow Petitioners to confer

  with and attempt to persuade the government to prosecute Mr. Epstein. The dispute

  pertaining to rescission as a remedy in this case is now “solely about the meaning of a law,

  abstracted from any concrete actual or threatened harm,” and any resolution by the Court
Case 9:08-cv-80736-KAM Document 476 Entered on FLSD Docket 08/14/2019 Page 2 of 7



  would be an impermissible declaration of principles or opinions providing no palpable

  redress. Accordingly, because the Court can no longer offer any effective relief to the

  Petitioners with respect to their proposed remedy seeking to invalidate certain provisions

  of the NPA so that Petitioners can consult with the government and advocate for the

  prosecution of Mr. Epstein – a prosecution that is now impossible – the Court should deny

  this remedy as moot. Gagliardi v. TJCV Land Tr., 889 F.3d 728, 732-33 (11th Cir. 2018);

  Already, LLC v. Nike, Inc., 568 U.S. 85, 90–91 (2013); Alvarez v. Smith, 558 U.S. 87, 93-

  94 (2009); Preiser v. Newkirk, 422 U.S. 395, 401-02 (1975).

                                              ARGUMENT

          Article III, § 2 of the Constitution provides the judiciary with the authority to

  adjudicate Cases and Controversies. “In our system of government, courts have ‘no

  business’ deciding legal disputes or expounding on law in the absence of such a case

  or controversy.” Already, LLC v. Nike, Inc., 568 U.S. 85, 90-91 (2013) (cleaned up).1 “[A]n

  actual controversy must exist not only ‘at the time the complaint is filed,’ but through ‘all

  stages’ of the litigation.” Id., citing Alvarez v. Smith, 558 U.S. 87, 92 (2009); Arizonans for

  Official English v. Arizona, 520 U.S. 43, 67 (1997) (“To qualify as a case fit for federal-

  court adjudication, ‘an actual controversy must be extant at all stages of review, not merely

  at the time the complaint is filed’”); Gagliardi v. TJC Land Trust, 889 F.3d 728, 733 (11th

  Cir. 2018) (a justiciable case or controversy must be present “at all stages of review”).



  1
    This brief uses the parenthetical “(cleaned up)” in its citations to indicate that, for ease of reading,
  internal quotation marks, alterations, and citations found in the original have been omitted.
  https://www.lawprose.org/lawprose-lesson-303-cleaned-up-quotations-and-citations/
Case 9:08-cv-80736-KAM Document 476 Entered on FLSD Docket 08/14/2019 Page 3 of 7



         A federal-court case becomes moot when the parties no longer have “a legally

  cognizable interest in the outcome.” Already, LLC, 568 U.S. at 91 (cleaned up). “No matter

  how vehemently the parties continue to dispute the lawfulness of the conduct that

  precipitated the lawsuit, the case is moot if the dispute ‘is no longer embedded in any

  actual controversy about the plaintiffs’ particular legal rights.’” Id. (cleaned up).

         While the Court has already ruled that the CVRA allows rescission of a non-

  prosecution agreement, there is no longer an Article III controversy calling for the Court

  to declare whether rescission is the appropriate remedy here. Petitioners sought rescission

  to advocate for Mr. Epstein’s prosecution in the Southern District of Florida. And this

  Court has held that “[t]he CVRA was designed to protect victims’ rights and ensure their

  involvement in the criminal justice process.” Doe 1 v. United States, 359 F. Supp. 3d 1201,

  1217-18 (S.D. Fla. 2019) (emphasis added). However, as a result of Mr. Epstein’s death,

  all criminal justice process against him has ended; the CVRA rights, including the right to

  confer with the government to urge Mr. Epstein’s prosecution, are no longer “of sufficient

  immediacy and reality” to warrant a ruling on the rescission remedy proposed by the

  Petitioners. See Gagliardi, 889 F.3d at 732-33 (“Mootness demands that there be

  something about the case that remains alive, present, real, and immediate so that a federal

  court can provide redress in some palpable way. Thus, a case becomes moot when the

  reviewing court can no longer offer any effective relief to the claimant”), citing Already,

  LLC, 568 U.S. at 90–91 (“[A] case that was once cognizable under Article III becomes

  moot when ‘an intervening circumstance deprives the plaintiff of a personal stake in
Case 9:08-cv-80736-KAM Document 476 Entered on FLSD Docket 08/14/2019 Page 4 of 7



  the outcome of the lawsuit”). Accordingly, the Court should deny the rescission remedy

  sought by Petitioners as moot.2

         The Supreme Court has recognized an exception to the doctrine of mootness “in

  cases that are ‘capable of repetition, yet evading review.’” Murphy v. Hunt, 455 U.S. 478,

  482 (1982). The exception applies when there is “a reasonable expectation that the same

  complaining party would be subjected to the same action again.” Id.; Los Angeles v.

  Lyons, 461 U.S. 95, 109 (1983) (“[T]he capable-of-repetition doctrine applies only in

  exceptional situations, and generally only where the named plaintiff can make a reasonable

  showing that he will again be subjected to the alleged illegality”). The repetition exception

  does not apply here because the Petitioners cannot show that they will again be subjected

  to the same illegality they alleged in their Petition. In any event, the Court can be assured

  that its prior rulings that (1) CVRA rights attach pre-indictment, and (2) the CVRA

  authorizes rescission or reopening of an NPA, Doe 1 v. United States, 359 F. Supp. 3d

  1201, 1218 (S.D. Fla. 2019), will prevent repetition of the conduct alleged in this Petition,

  whereas an unnecessary individualized decision regarding remedy does not fit the narrow

  “capable of repetition” exception.

         Finally, Petitioners ask that the Court “rescind the NPA’s provisions blocking the

  prosecution of Epstein’s co-conspirators.” DE 475:3. The law has been settled for thirty


  2
    As well, because there is no longer a Case or Controversy as to Mr. Epstein, the doctrine of
  constitutional avoidance counsels against reaching a decision on whether the NPA should be
  rescinded or reformed. Under the doctrine of constitutional avoidance, courts should construe a
  statute to avoid serious constitutional problems unless such a construction is plainly contrary to
  the intent of Congress. See Edward J. DeBartolo Corp. v. Florida Gulf Coast Bldg. & Constr.
  Trades Council, 485 U.S. 568, 575 (1988).
Case 9:08-cv-80736-KAM Document 476 Entered on FLSD Docket 08/14/2019 Page 5 of 7



  years that “a party seeking a judgment binding on another cannot obligate that person to

  intervene; he must be joined.” Martin v. Wilks, 490 U.S. 755, 763 (1989), superseded by

  statute in not relevant part as stated in Landgraf v. USI Film Products, 511 U.S. 244

  (1944). As the Supreme Court stated:

         The parties to a lawsuit presumably know better than anyone else the nature
         and scope of relief sought in the action, and at whose expense such relief
         might be granted. It makes sense, therefore, to place on them a burden of
         bringing in additional parties where such a step is indicated, rather than
         placing on potential additional parties a duty to intervene when they acquire
         knowledge of the lawsuit.

  Id. at 765; Steans v. Combined Ins. Co. of America, 148 F.3d 1266, 1270 (11th Cir. 1998)

  (citing Martin v. Wilks and refusing to allow an Order to bind a non-party); see also Chase

  Nat’l Bank v. Norwalk, 291 U.S. 431, 441 (1934) (“The law does not impose upon any

  person absolutely entitled to a hearing the burden of voluntary intervention in a suit to

  which he is a stranger …. Unless duly summoned to appear in a legal proceeding, a person

  not a privy may rest assured that a judgment recovered therein will not affect his legal

  rights.”). If the Court is inclined to entertain remedies affecting third parties, at a minimum

  there should be notice to them so that they have a full and fair opportunity to litigate the

  claims affecting them, and are afforded the “deep-rooted historic tradition that everyone

  should have his own day in court.” Taylor v. Sturgell, 553 U.S. 880, 892-93 (2008);

  Herrlein v. Kanakis, 526 F.2d 252, 255 (7th Cir. 1975) (it is “antithetical to the primary

  axiom of our jurisprudence that no man shall be subject to judicial sanction without the

  opportunity for a hearing on the merits of the claim”).
Case 9:08-cv-80736-KAM Document 476 Entered on FLSD Docket 08/14/2019 Page 6 of 7



                                       CONCLUSION

         Petitioners sought two remedies against Mr. Epstein: (1) reopening the NPA to

  excise its immunity provisions to allow for prosecution of Mr. Epstein, and (2) an advisory

  opinion that the Constitution would permit such a prosecution. (DE 458:4-5, 13 n.5).

  Petitioners correctly concede that prosecution of Mr. Epstein is “a moot point.” (DE 475:3).

  In light of Mr. Epstein’s death, and for the additional reasons cited above, the Court should

  deny both remedies as moot.

                                     Respectfully submitted,

                                     /s/Roy Black
                                     Roy Black, Esq.
                                     (FL Bar No. 126088)
                                     Jackie Perczek, Esq.
                                     (FL Bar No. 42201)
                                     BLACK, SREBNICK, KORNSPAN & STUMPF, P.A.
                                     201 South Biscayne Boulevard, Suite 1300
                                     Miami, Florida 33131
                                     Tele: (305) 371-6421
                                     Fax: (305) 358-2006
                                     E-Mail: rblack@royblack.com
                                     E-Mail: jperczek@royblack.com

                                     /s/Martin G. Weinberg
                                     Martin G. Weinberg, Esq.
                                     MARTIN G. WEINBERG, P.C.
                                     (MA Bar No. 519480)
                                     20 Park Plaza, Suite 1000
                                     Boston, Massachusetts 02116
                                     Tele: (617) 227-3700
                                     Fax: (617) 338-9538
                                     E-Mail: owlmgw@att.net

                                     /s/ Scott A. Srebnick
                                     Scott A. Srebnick, Esq.
                                     (FL Bar No 872910)
                                     SCOTT A. SREBNICK, P. A.
Case 9:08-cv-80736-KAM Document 476 Entered on FLSD Docket 08/14/2019 Page 7 of 7



                                  201 South Biscayne Boulevard, Suite 1210
                                  Miami, Florida 33131
                                  Tele: (305) 285-9019
                                  Fax: (305) 377-9937
                                  E-Mail: scott@srebnicklaw.com


                            CERTIFICATE OF SERVICE

        I CERTIFY that on August 14, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF.


                                  /s/Jackie Perczek
                                  Jackie Perczek, Esq.
